UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to . Commission file number 01-33075 GRANAHAN MCCOURT ACQUISITION CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 02-0781911 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 179 Stony Brook Road Hopewell, NJ 08525 (Address of Principal Executive Offices) (609) 333-1200 (Registrant's Telephone Number, Including Area Code) Indicate by check whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): YesxNoo State the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:14,062,500 shares of common stock, par value $0.0001 per share issued and outstanding as of November14, 2007. GRANAHAN MCCOURT ACQUISITION CORPORATION INDEX TO FORM 10-Q PART I. FINANCIAL INFORMATION 2 Item 1. Financial Statements 2 Balance Sheets 2 Statements of Operations 3 Statements of Stockholders' Equity 4 Statements of Cash Flows 5 Notes to Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 12 PART II. OTHER INFORMATION 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 6. Exhibits 12 PART I. FINANCIAL INFORMATION Item 1.Financial Statements Granahan McCourt Acquisition Corporation (A Development Stage Company) Balance Sheets September 30, 2007 December 31, (unaudited) 2006* ASSETS Current Assets Cash and cash equivalents $ 892,019 $ 1,662,056 Cash and cash equivalents in trust account 91,095,335 88,909,820 Accrued interest receivable in trust account 246,699 260,294 Accrued interest receivable-other 2,412 4,622 Prepaid expenses 146,027 202,311 Prepaid taxes 105,000 21,000 Total current assets 92,487,492 91,060,103 Property and equipment, net 6,473 - Deferred tax asset, net 507,600 86,600 TOTAL ASSETS $ 93,001,565 $ 91,146,703 LIABILITIES & STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses $ 323,191 $ 59,728 Franchise tax payable 73,010 75,659 Deferred underwriting fees 3,600,000 3,600,000 Total current liabilities 3,996,201 3,735,387 Common stock, subject to possible conversion, 2,249,999 shares at conversion value 18,266,247 17,834,249 Commitments and contingencies Stockholders' equity Preferred Stock, $0.0001 par value; authorized, 5,000 shares; no shares issued or outstanding - - Common Stock, $0.0001 par value, authorized, 100,000,000 shares, 14,062,500 shares issued and outstanding as of September 30, 2007 and 14,484,375 shares issued and outstanding as of December 31, 2006 (which includes 2,249,999 shares subject to possible conversion) 1,406 1,448 Additional paid- in capital 68,727,101 69,159,318 Retained earnings accumulated during the development stage 2,010,610 416,301 Total stockholders' equity 70,739,117 69,577,067 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 93,001,565 $ 91,146,703 *Derived from audited financial statements See accompanying notes 2 Granahan McCourt Acquisition Corporation (A Development Stage Company) Statements of Operations (unaudited) For the three months ended September 30, 2007 For the nine months ended September 30, 2007 July 10, 2006 (date of inception) to September 30, 2006 July 10, 2006 (date of inception) to September 30, 2007 Interest income $ 821,609 $ 2,412,448 $ - $ 2,999,667 General and administrative expenses 337,032 1,098,139 1,500 1,321,657 Income (loss) before income taxes 484,577 1,314,309 (1,500 ) 1,678,010 Income tax (benefit) (82,000 ) (280,000 ) - (332,600 ) Net income (loss) 566,577 1,594,309 (1,500 ) 2,010,610 Accretion of trust account relating to common stock subject to possible conversion (147,567 ) (431,998 ) - (536,255 ) Net income (loss) attributable to common stockholders $ 419,010 $ 1,162,311 $ (1,500 ) $ 1,474,355 Weighted-average common shares outstanding subject to possible conversion 2,249,999 2,249,999 - 1,721,476 Basic and diluted net income (loss) per share subject to possible conversion $ 0.07 $ 0.19 $ - $ 0.31 Weighted-average number of shares outstanding - basic and diluted 11,812,501 11,835,681 3,234,375 9,876,783 Basic and diluted net income (loss) per share $ 0.04 $ 0.10 $ (0.00 ) $ 0.15 See accompanying notes 3 Granahan McCourt Acquisition Corporation (A Development Stage Company) Statements of Stockholders' Equity Retained Earnings Accumulated Additional During the Total Common Stock Paid-in Development Stockholders' Shares Amount capital Stage Equity July 10, 2006 (Inception) to September 30, 2007 Issuance of common stock to initial stockholders 3,234,375 $ 323 $ 1,677 $ - $ 2,000 Issuance of warrants in private placement - - 4,000,000 - 4,000,000 Sale of 11,250,000 units, net of underwriters' discount and offering expenses 11,250,000 1,125 82,991,890 - 82,993,015 Net proceeds subject to possible conversion of 2,249,999 shares - - (17,729,992 ) - (17,729,992 ) Accretion of trust fund relating to common stock subject to possible conversion - - (104,257 ) - (104,257 ) Net income for the period July 10, 2006 (inception) to December 31, 2006 - - - 416,301 416,301 Balance, December 31, 2006 14,484,375 $ 1,448 $ 69,159,318 $ 416,301 $ 69,577,067 Repurchase of 421,875 shares of common stock from initial stockholders (421,875 ) (42 ) (219 ) - (261 ) Accretion of trust fund relating to common stock subject to possible conversion - - (431,998 ) - (431,998 ) Unaudited net income for the nine months ended September 30, 2007 - - - 1,594,309 1,594,309 Balance, September 30, 2007 (unaudited) 14,062,500 $ 1,406 $ 68,727,101 $ 2,010,610 $ 70,739,117 See accompanying notes 4 Granahan McCourt Acquisition Corporation (A Development Stage Company) Statements of Cash Flows (unaudited) For the nine months ended September 30, 2007 July 10, 2006 (date of inception) to September 30, 2006 July 10, 2006 (date of inception) to September 30, 2007 Cash flows from operating activities: Net income (loss) $ 1,594,309 $ (1,500 ) $ 2,010,610 Adjustments to reconcile net income to net cash (used in) operating activities: Depreciation 2,158 - 2,158 Interest earned on cash held in trust (2,383,044 ) - (2,958,158 ) Deferred tax (421,000 ) - (507,600 ) Changes in operating assets and liabilities: Accrued interest receivable-other 2,210 - (2,412 ) Prepaid expenses 56,284 (5,000 ) (146,027 ) Prepaid taxes (84,000 ) - (105,000 ) Accounts payable and accrued expenses 263,463 - 323,191 Franchise tax payable (2,649 ) - 73,010 Net cash (used in) operating activities (972,269 ) (6,500 ) (1,310,228 ) Cash flows from investing activities: Cash and cash equivalents deposited in trust account - - (88,650,000 ) Cash withdrawn from trust for income tax payment 211,124 - 266,124 Purchase of property and equipment (8,631 ) - (8,631 ) Net cash provided by (used in) investing activities 202,493 - (88,392,507 ) Cash flows from financing activities: Proceeds from offering, net - - 86,593,015 Proceeds from note payable to stockholder - 218,000 218,000 Repayment of note payable to stockholder - - (218,000 ) Payment of deferred offering costs - (55,404 ) - Proceeds from issuance of common stock to initial stockholders - 2,000 2,000 Repurchase of common stock from initial stockholders (261 ) - (261 ) Proceeds from issuance of warrants - - 4,000,000 Net cash provided by (used in) financing activities (261 ) 164,596 90,594,754 Net increase (decrease) in cash and cash equivalents (770,037 ) 158,096 892,019 Cash and cash equivalents, beginning 1,662,056 - - Cash and cash equivalents, ending $ 892,019 $ 158,096 $ 892,019 Supplemental disclosure of taxes paid and non-cash investing and financing transactions Cash paid for income taxes $ 225,000 $ - $ 280,000 Accrual of deferred underwriting fees - - 3,600,000 Accretion of trust fund relating to common stock subject to possible conversion 431,998 - 536,255 Accrued offering costs - 413,785 - See accompanying notes 5 Granahan McCourt Acquisition Corporation (A Development Stage Company) Notes to Financial Statements (unaudited) Note A - Organization and Business Operations Granahan McCourt Acquisition Corporation (the “Company”) was incorporated in Delaware on July 10, 2006 as a blank check company for the purpose of acquiring, or acquiring control of, one or more assets or operating businesses in the telecommunications and media industries through a merger, capital stock exchange, asset or stock acquisition or other similar business transaction. As of September 30, 2007, the Company had not commenced any operations. All activity through September 30, 2007 relates to the Company's formation, the sale of shares of common stock in a private placement, the initial public offering (the“Offering”) described below, and efforts to identify an acquisition target. The Company has selected December 31 as its fiscal year end. The registration statement for the Company's initial public offering was declared effective on October 18, 2006. The Company consummated the Offering of 11,250,000 Units (as defined in Note C) on October 24, 2006 for net proceeds of approximately $83 million. On October 24, 2006, the Company consummated a private placement of 4 million warrants for an aggregate purchase price of $4 million. The Company's management has broad discretion with respect to the specific application of the net proceeds of the Offering and the private placement, although substantially all of the net proceeds of the Offering and the private placement are intended to be generally applied toward consummating a business combination. Furthermore, there is no assurance that the Company will be able to successfully effect a business combination. Upon the closing of the private placement and the Offering, $88.65 million (including $3.6 million of underwriters' fees which have been deferred by the underwriters as described in Note C) was placed in a trust account (“Trust Account”) was and will continue tobe invested in United States “government securities” within the meaning of Section 2(a)(16) of the Investment Company Act of 1940 having a maturity of 180 days or less, or in money market funds meeting certain conditions under Rule 2a-7 promulgated under the Investment Company Act of 1940 until the earlier of (i) the consummation of its first business combination in which the fair market value of the assets or operating businesses acquired is at least 80% of our net assets (excluding the amount heldin the Trust Account representing a portion of the underwriters' discount) at the time of the acquisition and (ii) liquidation of the Company. The remaining proceeds may be used to pay for business, legal and accounting due diligence on prospective acquisitions and continuing general and administrative expenses. The Company, after signing a definitive agreement for the acquisition of a target business, will submit such transaction for stockholder approval. In the event that 20% or more of the outstanding stock (excluding, for this purpose, those shares of common stock issued prior to the Offering) vote against the business combination and exercise their conversion rights described below, the business combination will not be consummated. Accordingly, public stockholders holding 19.99% of the aggregate number of shares owned by all public stockholders may seek conversion of their shares in the event of a business combination.Such public stockholders are entitled to receive their per-share interest in the Trust Account computed without regard to the shares held by initial stockholders. In the event that the Company does not consummate a business combination within 18 months from the date of the consummation of the Offering, or 24 months from the consummation of the Offering if certain extension criteria have been satisfied, the proceeds held in the Trust Account will be distributed to the Company's public stockholders, excluding the existing stockholders to the extent of their initial stock holdings. In the event of such distribution, the per share value of the residual assets remaining available for distribution (including Trust Account assets) may be less than theprice per share in the Offering (assuming no value is attributed to the Warrants contained in the Units soldin the Offering discussed in Note C). The Company's Fourth Amended and Restated Certificate of Incorporation provides for liquidation of the Company in the event that the Company does not consummate a business combination within 18 months after the date of the consummation of the Offering (April 24, 2008), or within 24 months after the consummation of the Offering if certain extension criteria have been satisfied.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. In the event of liquidation, it is likely that the per share value of the residual assets remaining available for distribution (including Trust Account assets) will be less than theprice per share in the Offering (assuming no value is attributed to the Warrants contained in the Units sold in the Offering discussed in Note C). 6 Note B - Summary of Significant Accounting Policies Interim Financial Statements The accompanying unaudited financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission and should be read in conjunction with the Company's audited financial statements and footnotes thereto for the period from inception (July 10, 2006) to December 31, 2006 included in the Company's Annual Report on Form 10-K, as filed with the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted pursuant to such rules and regulations. However, the Company believes that the disclosures are adequate to make the information presented not misleading. The financial statements reflect all adjustments (consisting only of normal recurring adjustments) that are, in the opinion of management necessary for a fair presentation of the Company's financial position, results of operations and cash flows. The operating results for the threemonthsfrom July 1, 2007 to September 30, 2007 andthe nine months from January 1, 2007to September 30, 2007 are notindicative of the results to be expected for any other interim period of any future year. Cash and Cash Equivalents The Company considers all marketable debt securities with original maturities of three months or less to be cash equivalents. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Income Taxes Deferred income taxes are provided for the differences between the bases of assets and liabilities for financial reporting and income tax purposes. A valuation allowance is established when necessary to reduce deferred tax assets to the amount expected when realized. Recently Issued Accounting Standards In June 2006, the FASB issued Interpretation No. 48, “Accounting for Uncertainty in Income Taxes-an Interpretation of SFAS No. 109” (“FIN 48”). FIN 48 clarifies the accounting for uncertainty in tax positions recognized in a company's financial statements in accordance with SFAS No. 109, “Accounting for Income Taxes.” FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of the tax position taken or expected to be taken in a tax return. The Company adopted FIN 48 effective January 1, 2007. The adoption of FIN 48 did not have any impact on the accompanying financial statements since we have not identified any uncertain tax positions as defined by FIN 48. We recognize interest and penalties related to uncertain tax positions in income tax expense. The tax year 2006 remains open to examination by the major taxing jurisdictions to which we are subject. Management does not believe that any other recently issued, but not yet effective, accounting standards, if currently adopted, would have a material effect on the accompanying financial statements. 7 Note C - Offering In the Offering, effective October 24, 2006, the Company sold to the public 11,250,000 units (“Units”). The underwriters were paid fees equal to 3% of the gross proceeds of the Offering, or $2,700,000, at the closing of the Offering and have agreed to defer an additional $3,600,000 of their underwriting fees until the consummation of a business combination.Upon the consummation of a business combination, the Company will pay such deferred fees out of the proceeds of the Offering held in the Trust Account. The underwriters will not be entitled to any interest accrued on the deferred fees. The underwriters have agreed to forfeit any rights to, or claims against, such proceeds if the Company does not successfully complete a business combination. Each Unit consists of one share of the Company's common stock, $0.0001 par value, and one redeemable common stock purchase warrant (each a “Warrant”). Each Warrant will entitle the holder to purchase from the Company one share of common stock at an exercise price of $6.00 commencing on the later of (a) the completion of a business combination with a target business and (b) October 18, 2007. The Warrants will expire on October 18, 2010. No Warrant may be exercised unless, at the time of exercise, a post effective amendment to the registration statement, or a new registration statement, is effective that includes a current prospectus relating to the common stock issuable upon exercise of the Warrant and the common stock underlying the Warrant has been registered, qualified or deemed to be exempt under the securities laws of the state of residence of the holder of the Warrant. The Company is not required to net-cash settle any Warrant if it is unable to maintain a current prospectus. The Warrants will be redeemable at a price of $0.01 per Warrant upon 30 days notice after the Warrants become exercisable, only in the event that the last sale price of the common stock is at least $11.50 per share for any 20 trading days within a 30 trading day period ending three business days prior to the date on which notice of redemption is given. The Company does not need the consent of the underwriters in order to redeem the outstanding Warrants. Mr. David C. McCourt purchased from the Company in a private placement 4,000,000 Warrants, at a purchase price of $1.00 per Warrant, for an aggregate purchase price of $4,000,000. The $4,000,000 proceeds from the private placement were placed in the Trust Account and are part of the liquidating distribution to the public stockholders in the event of a liquidation prior to a business combination. The Warrants sold in the private placement can be exercised on a cashless basis. The Warrants sold in the private placement have terms and provisions that are otherwise identical to those of the Warrants being sold in the Offering but the Warrants issued in connection with the private placement will not be transferable by Mr. McCourt until after the consummation of the initial business combination, except that Mr. McCourt is permitted to transfer the Warrants sold in the private placement in certain limited circumstances, such as by will in the event of his death or to other of the Company's officers and directors. However, the transferees receiving such Warrants will be subject to the same transfer restrictions imposed on Mr. McCourt. In the event of liquidation prior to a business combination, the Warrantssold in the private placement will be worthless. Since the underwriters' over-allotment option was not exercised, on January16, 2007 the Company repurchased 421,875 shares of common stock from David C. McCourt, the President, Chief Executive Officer and Chairman of the Company, at a total aggregate cost of $261. Note D - Note Payable to Stockholder The Company issued a $218,000 unsecured promissory note to one stockholder, David C. McCourt, on July 17, 2006. The note was non-interest bearing and was payable on the earlier of July 17, 2007 and the consummation of the Company's Offering. In conjunction with the closing of the Offering on October 24, 2006, the Company repaid the note. Note E - Commitments Pursuant to an administrative services agreement, commencing on October 18, 2006, the effective date of the registration statement for the Offering (See Note C), through the earlier of the consummation of a business combination or the liquidation of the Company, the Company pays a fee of $10,000 per month to an affiliate of Mr. McCourt for certain administrative services, including office space, utilities and secretarial support. 8 In connection with the Offering, the Company has committed to pay a 7% fee of the gross offering proceeds to the underwriters, of which 4% ($3,600,000) of the total gross Offering amount is to be deferred until the consummation of an initial business combination. Note F - Common Stock On October 24, 2006, the Company effected a 0.72 to 1 reverse stock split of its common stock. Following this reverse stock split, and prior to the Offering, there were 3,234,375 shares of common stock outstanding. All references in the accompanying financial statements to the number of shares of common stock and loss per share have been retroactively restated to reflect the reverse stock split. Note G - Preferred Stock The Company is authorized to issue 5,000 shares of blank check preferred stock with such designation, voting and other rights and preferences as may be determined from time to time by the Board of Directors. 9 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations This Quarterly Report on Form 10-Q includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. We have based these forward-looking statements on our current expectations and projections about future events. These forward-looking statements are subject to known and unknown risks, uncertainties and assumptions about us that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by such forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as “may,” “should,” “could,” “would,” “expect,” “plan,” “anticipate,” “believe,” “estimate,” “continue,” or the negative of such terms or other similar expressions. Factors that might cause or contribute to such a discrepancy include, but are not limited to, those described in our other Securities and Exchange Commission filings. We were formed on July 10, 2006 for the purpose of acquiring, or acquiring control of, one or more assets or operating businesses in the telecommunications and media industries through a merger, capital stock exchange, asset or stock acquisition or other similar business combination. Our initial business combination must be with a business or businesses whose collective fair market value is at least equal to 80% of our net assets (excluding the amount held in the trust account representing a portion of the underwriters' discount) at the time of the acquisition. On October 24, 2006, we consummated our initial public offering of 11,250,000 Units. Each Unit consists of one share of our common stock, par value $0.0001 per share, and one warrant entitling the holder to purchase one share of our common stock at a price of $6.00. The public offering price of each Unit was $8.00, and we generated gross proceeds of $90,000,000 in the initial public offering. Of the gross proceeds: (i) we deposited $88,650,000 into a trust account at Lehman Brothers Inc., maintained by Continental Stock Transfer & Trust Company, as trustee, which included $3,600,000 of contingent underwriting discount and $4,000,000 that we received from the issuance and sale of 4,000,000 warrants to David C. McCourt, our President, Chief Executive Officer and Chairman of the Board, on October 18, 2006 in a private placement; (ii) the underwriters received $2,700,000 as underwriting discount (excluding the contingent underwriting discount); and (iii) we retained $550,000 for offering expenses. The proceeds deposited in the trust account will not be released from the trust account until the earlier of the completion of a business combination or the expiration of the time period during which we may complete a business combination. The proceeds held in the trust account (other than the contingent underwriting discount) may be used as consideration to pay the sellers of a target business with which we complete a business combination. To the extent that our capital stock is used in whole or in part as consideration to effect a business combination, the proceeds held in the trust account (other than the contingent underwriting discount) will be used to finance the operations of the target business. We cannot assure you that we will be able to consummate a business combination within 18 months after the date of the consummation of the Offering (April 24, 2008), or within 24 months after the consummation of the Offering if certain extension criteria have been satisfied. If we are not able to consummate a business combination by then, we will be required to liquidate. Income, before income taxes, for the quarter ended September 30, 2007 was $484,577 and consisted of interest income of $821,609 earned predominantly on the trust account, offset by an aggregate of $337,032 in expenses, which consist of $38,122 for director and officer insurance and other insurance, $10,490 for registration and filing fees, $155,192 for legal and accounting fees unrelated to our initial public offering, $39,318 for Delaware franchise taxes, $30,000 for administrative servicesexpense paid to Granahan McCourt Capital, LLC for our office space and other general and administrative services, $62,698 for travel expenses, consulting fees and other expenses incurred in connection with due diligence investigations of potential acquisition targets and $1,212 for other expenses. Income, before income taxes, for the nine months ended September 30, 2007 was $1,314,309 and consisted of interest income of $2,412,448 earned predominantly on the trust account, offset by an aggregate of $1,098,139 in expenses, which consist of $113,227 for director and officer insurance and other insurance, $21,341 for registration and filing fees, $444,785 for legal and accounting fees unrelated to our initial public offering, $118,875 for Delaware franchise taxes, $90,000 foradministrative services expense paid to Granahan McCourt Capital, LLC for our office space and other general and administrative services, $294,718 for travel expenses, consulting fees and other expenses incurred in connection with due diligence investigations of potential acquisition targets and $15,193 for other expenses. The net remaining proceeds from the initial public offering and the private placement, after deducting the underwriting discounts and commissions (excluding the contingent underwriting discount), the offering expenses and all other expenditures through September 30, 2007 were approximately $92,234,053, consisting of $892,019 of cash held outside the trust account and $91,342,034 held in the trust account, including accrued interest. 10 Income, before income taxes, for the period since inception on July 10, 2006 until September 30, 2007 was $1,678,010 and consisted of interest income of $2,999,667 earned predominantly on the trust account, offset by an aggregate of $1,321,657 in expenses, which consist of $143,476 for director and officer insurance and other insurance, $21,341 for registration and filing fees, $511,424 for legal and accounting fees unrelated to our initial public offering, $194,534 for Delaware franchise taxes, $114,516 paid to Granahan McCourt Capital, LLC, for our office space and other general and administrative services, $294,718 for travel expenses, consulting fees and other expenses incurred in connection with due diligence investigations of potential acquisition targets and $41,648for other expenses. The net remaining proceeds from the initial public offering after deducting the underwriting discounts and commissions (excluding the contingent underwriting discount), the offering expenses and all other expenditures through September 30, 2007 were $92,234,053, which consist of $892,019 of cash held outside the trust account and $91,342,034 held in the trust account, including accrued interest. We believe that the working capital available to us, in addition to the funds available to us outside of the trust account, will be sufficient to allow us to operate through October, 2008, assuming that a business combination is not consummated during that time. We do not believe we will need to raise additional funds during this time in order to meet the expenditures required to meet our operating expenses. However, we may issue additional capital stock, debt or a combination of capital stock and debt to complete one or more business combinations. Critical Accounting Policies The preparation of financial statements and related disclosures in conformity with general accepting accounting principles in the United States requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, and disclosure of contingent assets and liabilities at the date of the financial statements, and revenues and expenses during the periods reported. Actual results could materially differ from those estimates. We have determined that we currently are not subject to any critical accounting policies. Recently Issued Accounting Standards In June 2006, the FASB issued Interpretation No. 48, “Accounting for Uncertainty in Income Taxes-an Interpretation of SFAS No. 109” (“FIN 48”). FIN 48 clarifies the accounting for uncertainty in tax positions recognized in a company's financial statements in accordance with SFAS No. 109, “Accounting for Income Taxes,” FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of the tax position taken or expected to be taken in a tax return. The Company adopted FIN 48 effective January 1, 2007. The adoption of FIN 48 did not have any impact on the accompanying financial statements since we have not identified any uncertain tax positions as defined by FIN 48. We recognize interest and penalties related to uncertain tax positions in income tax expense. The tax year 2006 remains open to examination by the major taxing jurisdiction to which we are subject. Management does not believe that any other recently issued, but not yet effective, accounting standards, if currently adopted, would have a material effect on the accompanying financial statements. Item 3.Quantitative and Qualitative Disclosures About Market Risk To date, our efforts have been limited to organizational activities and activities relating to our initial public offering and the identification of a target business. We have neither engaged in any operations nor generated any revenues. As the proceeds from our initial public offering held in the trust account have been invested in short term investments, our primarymarket risk exposure relates to fluctuations in interest. As of September 30, 2007, $91,342,034 of the net proceeds of our initial public offering and private placement (including accrued interest) was held in the trust accountfor the purposes of consummating a business combination. Continental Stock Transfer &Trust Company, the trustee, has invested the money held in the trust account at JPMorgan Chase Bank, NA, in the Lehman Brothers Tax Free Money Market Fund which invests in securities exempt from federal income taxes. As of September 30, 2007, the effective, annualized, federal tax-free interest rate payable on our investment was 3.735%. 11 We have not engaged in any hedging activities since our inception on July 10, 2006. We do not expect to engage in any hedging activities with respect to the market risk to which we are exposed. Item 4.Controls and Procedures Our management carried out an evaluation, with the participation of our Chief Executive Officer and our Chief Financial Officer, of the effectiveness of our disclosure controls and procedures as of September 30, 2007. Based upon that evaluation, these officers concluded that our disclosure controls and procedures were effective to ensure that information required to be disclosed by us in reports that we file or submit under the Securities Exchange Act of 1934 (the “Exchange Act”) is recorded, processed, summarized and reported, within the time periods specified in the rules and forms of the Securities and Exchange Commission. There has not been any change in our internal control over financial reporting in connection with the evaluation required by Rule13a-15(d) under the Exchange Act that occurred during the three months ended September 30, 2007 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. PART II. OTHER INFORMATION Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. For a description of the use of proceeds generated in our initial public offering, see Item 2 “Management's Discussion and Analysis of Financial Condition and Results of Operations” in Part I of this report. Item 6.Exhibits. Exhibit Number Exhibit Description 31.1 Certification by Principal Executive Officer pursuant to Section302 of the Sarbanes-Oxley Act of 2002 31.2 Certification by Principal Financial Officer pursuant to Section302 of the Sarbanes-Oxley Act of 2002 32.1 Certification by Principal Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 32.2 Certification by Principal Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 12 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. GRANAHAN MCCOURT ACQUISITION CORPORATION Date: November 14, 2007 By: /s/David C. McCourt David C. McCourt President, Chief Executive Officer and Chairman of the Board 13
